Citation Nr: 0617328	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-24 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder claimed as secondary to the service-
connected back disability, and if so, entitlement to service 
connection for the same.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to February 
1973, and from July 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  By rating decision dated in September 1996, the RO denied 
the veteran's claim for service connection for a psychiatric 
disorder.

2.  Evidence received since the September 1996 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  Major depressive disorder with psychotic features was 
first manifested many years after the veteran's service and 
has not been medically related to his service or his service-
connected back disability. 


CONCLUSIONS OF LAW

1.  The September 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  Major depressive disorder with psychotic features was not 
incurred or aggravated in the veteran's active duty service 
or active duty for training; nor is it proximately due to, or 
the result of, the veteran's service-connected back 
disability.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).  As the 
Board finds that new and material evidence has been submitted 
sufficient to reopen the claim, whether such notice has been 
given specific to that issue will not be discussed.  

Referable to the merits of the issue on appeal, however, it 
is noted that in correspondence dated in May 2003, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that he was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence in 
support of his claim that he wished VA to retrieve for him.  
The veteran has not been precluded from participating 
effectively in the processing of his claim. 

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
award of benefits or a disability rating upon the grant of 
service connection for a psychiatric disorder.  Even though 
the notice was inadequate regarding these elements, there is 
no prejudice to the veteran in issuing a final decision 
because the veteran's claim for service connection is being 
denied, and the issues of an effective date for the grant of 
service connection and a disability rating for a psychiatric 
disorder are moot.


VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  


New & Material Evidence

By rating decision in September 1996, service connection for 
major depression with psychotic features was denied on both 
direct and secondary bases, as no nexus was found to exist 
between the veteran's current neuropsychological disorder and 
his service or service-connected disability.  While the 
veteran perfected an appeal on this decision, he later 
withdrew that appeal in writing, and the September 1996 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 2002).  Regardless of the fact that the AOJ reopened 
the claim in its June 2003 rating decision, as a 
jurisdictional matter, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2005).  

All evidence submitted since the last final disallowance will 
be considered and is presumed credible for the limited 
purpose of ascertaining its materiality.  See Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

Since the September 1996 disallowance, the veteran has 
submitted Social Security Administration (SSA) records 
underlying the grant of benefits by that agency based on his 
back disability, as well as in-patient and outpatient VA 
clinical records.  These clinical records contain a statement 
in May 2003 by a staff psychiatrist indicating that the 
veteran's mood disorder was due to his medical condition.  
Presuming the credibility of this statement, and liberally 
construing it to be referring to the veteran's back 
disability for which the balance of the records document 
treatment, this statement is new and material.  It had not 
been stated before and relates to an unestablished fact 
necessary to substantiate the claim, namely a nexus between 
his current disability and his service-connected disability.  
Taking it on face value, it raises a reasonable possibility 
of substantiating the claim.  Thus, new and material evidence 
having been submitted, the application to reopen the claim is 
granted.

As the AOJ reopened the claim in June 2003 and decided it on 
the merits, there is no prejudice to the veteran by the Board 
rendering this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service Connection

The veteran contends that his current psychiatric disorder, 
variously diagnosed as major depression, anxiety disorder, 
mood disorder, and dementia, is secondary to his service-
connected back disability.  Specifically, in June 1995, 
service connection was established for cervicodorsolumbar 
paravertebral myositis, with degenerative disc disease (DDD).  
This injury was sustained in an accident the veteran had 
while performing active duty for training (ACDUTRA) with the 
National Guard in July 1991.  The veteran alleges that his 
current memory loss problems, aggressiveness, and depression, 
which form the bases of his current psychiatric diagnoses, 
stem from that injury.

The veteran has only claimed secondary service connection.  
However, the AOJ has continually adjudicated his claim on 
both direct and secondary bases.  Accordingly, both are 
addressed herein. 

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Specific to National Guard members, service connection also 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA), or injury incurred or aggravated 
while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  

The first element of service connection, a current 
disability, has been established.  A VA in-patient discharge 
summary dated in February 2004 shows a diagnosis that 
includes depressive disorder and paranoid-type schizophrenia.  
The evidence does not meet the requirements as to the second 
element.  Service medical records dated in July and August 
1991 confirm that, while on ACDUTRA, the veteran had an 
accident in which he fell on wet grass, slipped down a cliff, 
and landed on his back on rocks.  He was treated for back 
contusions, muscle spasms, and back pain.  However, the 
veteran did not report anxiety, nervousness, memory deficits, 
or other psychiatric complaints in conjunction with this 
fall.  In fact, National Guard records dated both before and 
after the fall, from February 1977 to February 1995, are 
wholly negative for such complaints.  Thus, the veteran fails 
to meet the second element of service connection, namely an 
in-service incurrence of a psychiatric disease.  

If the Board gives the veteran the benefit of the doubt that 
a fall off a cliff may produce otherwise unstated psychiatric 
symptoms, the third element of service connection, or a 
medical evidence of a nexus, still must be established.  
Here, two opinions referable to nexus have been rendered; 
neither supports a claim of service connection.

Preliminarily, a brain injury specialist in June 1996 had 
believed that the veteran's memory problems and depressive 
symptoms were related to the July 1991 in-service accident, 
based on the nature of the injury that the veteran had 
reported, and specifically that it involved a head injury in 
addition to the back injury.  After a review of the veteran's 
military medical records, however, the specialist found no 
evidence of head trauma and consequently opined that the 
veteran's emotional problems were subsequent to a craniotomy 
performed in May 1995 rather than to the incident during his 
military service.

In the course of a July 1996 VA examination, a neurologist 
said that while the test results of that day were internally 
inconsistent and not reliable, the "clinical observations 
and history suggest the presence of a generalized emotional 
malaise that appears to be posttraumatic."  This opinion, 
however, was based on a similarly inaccurate medical history 
that the veteran reported, this time being that he suffered a 
concussion during his in-service fall.  Such a finding is 
entirely unsubstantiated by the service medical records.  
Given this inaccuracy, although the neurologist was certainly 
competent, his opinion is not found to be reliable on this 
issue.

In sum, without in-service findings of a psychiatric disorder 
or symptoms found to be early manifestations of the same, and 
further without evidence linking the veteran's current mental 
state to the accident itself, the evidence preponderates 
against the veteran's claim.  The benefit of the doubt 
provision, therefore, does not apply.  Direct service 
connection is not warranted.

Alternatively, secondary service connection may be granted 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
This requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran sustained his back injury in July 1991.  Post-
service records confirm that he first sought mental health 
treatment in April 1995, nearly four years later, and was 
diagnosed with anxiety disorder due to family problems.  In 
May 1995, the veteran underwent his first psychiatric 
hospitalization, as he had recently developed aggressive 
behavior, depressive symptoms, memory loss, and both auditory 
and visual hallucinations.  Early in the course of treatment, 
a computed tomography (CT) scan revealed that the veteran had 
a lesion on his skull.  A craniotomy was performed and the 
lesion removed.  The veteran completed his course of 
psychiatric treatment, entirely without reference to his 
physical (back) disability and was discharged after two 
months, in July 1995.  The veteran's psychiatric problems 
were related to the lesion on his skull by a brain injury 
specialist as described above in June 1996.

The veteran continued to receive treatment through the VA 
mental health clinic for depression and aggression.  These 
notes demonstrate recurrent symptoms of anxiety and 
hallucinations associated with suicidal ideas.  They are 
silent for etiological references, with the exception of one 
note in May 2003, which lists as a diagnostic impression, 
"mood disorder due to medical condition."  This is listed 
separately from the veteran's claimed condition of major 
depression.  The statement is unclear as to what medical 
condition it refers, be it the residuals of the back injury 
or those of the craniotomy.  Nor is the conclusion clarified 
in the course of subsequent visits.  Given the isolated 
nature of the statement, and its ambiguity, it is not 
considered to be a competent assessment of the etiology of 
the veteran's mental state.

Psychiatric hospitalizations in 1996, 2002, and 2004 are also 
silent for etiological findings referable to the veteran's 
back disability.  A history of a 1991 head injury is referred 
to consistently when cognitive testing is performed, but this 
has been found to be on account of the veteran giving an 
inaccurate medical history.  Thus, it carries no weight here.

There is nothing of record to suggest that the veteran's 
psychiatric experiences are related in any way to his 
service-connected back injury.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Secondary service connection 
is not warranted.

ORDER

New and material evidence having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection is granted.

Service connection for major depression with psychotic 
features is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


